Citation Nr: 0114701	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-09 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The symptomatology associated with the veteran's PTSD is 
productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.30, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD is more disabling than 
currently evaluated.  As to the veteran's claim for a higher 
rating, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Specifically, the VA acquired relevant VA and 
private treatment records, provided the veteran with VA 
examinations in January and June 1999, and afforded him with 
the opportunity to appear at a personal hearing and to 
present additional evidence.  Therefore, the VA has fulfilled 
its duty to assist the veteran in developing facts that are 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
2098 (2000); (to be codified at 38 U.S.C.A. § 5103A).

The Board acknowledges that the veteran's representative, in 
its May 2001 Informal Hearing Presentation, suggested that 
the record may not contain all reports from the Vet Center.  
However, the representative believed that the record was 
sufficiently complete to enable the Board to grant an 
increased evaluation, and that the VA had substantially 
complied with the Veterans Claims Assistance Act of 2000.  
The Board concurs with the findings of the veteran's 
representative and will proceed with disposition on the 
merits.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  

As the veteran took exception with the initial rating award, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In relation to the present appeal, VA clinical records show 
that the veteran presented for intake in March 1998 due to 
recurrent nightmares and thoughts of Vietnam.  In April and 
May 1998, he attended group therapy.  During a psychiatric 
assessment in May 1998, it was noted that the veteran had a 
history of PTSD and had used various medications in the past.  
The veteran reported the occurrence of nightmares and 
flashbacks, but no hallucinations, delusions, or suicidal or 
homicidal ideations.  He was assessed with PTSD and 
depression, and was followed through June and July 1998.  
Additional evidence in the claims file shows that the veteran 
occasionally worked as a substitute janitor from 1996 to 
1998.

The veteran was admitted for inpatient PTSD treatment in 
September and October 1998.  The social work assessment noted 
that the veteran had flashbacks, nightmares, intrusive 
thoughts, and anger.  He lived alone, had a sporadic 
employment history, and was separated from his second wife.  
He also had a history of substance abuse and he currently had 
severe physical disabilities.  During the psychiatric 
evaluation, the veteran reported recurrent nightmares, 
flashbacks, depression, mood swings, domestic abuse, 
hypervigilance, and prior substance abuse.  The diagnosis was 
rule out PTSD and history of PTSD, with a Global Assessment 
of Functioning (GAF) Score of 30-35.  At discharge, the 
veteran was diagnosed with PTSD and assigned a GAF score of 
50.  

During a VA examination in January 1999, the veteran 
complained of depression, anger, isolation, nightmares, 
sleeplessness, and intrusive thoughts.  He claimed that he 
saw the faces of his friends who were killed in Vietnam.  He 
attended therapy and used Paxil to alleviate his symptoms.  
Objectively, the veteran was oriented, with a good memory, 
and no thought or speech impairment.  He did not have panic 
attacks and maintained personal hygiene.  He had 
hallucinations and homicidal and suicidal thoughts in the 
past.  He exhibited a depressed mood and a blunted affect.  
It was noted that the veteran had substantial physical 
disabilities, and severe stressors of unemployment and 
separation from his wife.  The examiner reviewed the claims 
file and found that the criteria for PTSD were met.  A GAF 
score of 45 was assigned and the examiner noted that the 
veteran was only marginally functioning. 

During a VA examination in June 1999, the veteran complained 
of flashbacks, nightmares, depression, violent thoughts, 
sleep disturbance, and dialysis three times per week.  He 
reported that he avoided people and became irritable near 
people.  Upon examination, the veteran appeared to be 
depressed and irritable, but was cooperative.  He was 
oriented and spoke clearly, but slowly and without 
spontaneity.  His affect was constricted and mood was 
depressed.  The veteran admitted to paranoid thinking, 
auditory hallucinations, and transient homicidal and suicidal 
thoughts.  Memory was intact and he maintained personal 
hygiene.  The veteran was diagnosed with PTSD and depressive 
disorder and assigned a GAF score of 45.  

A psychiatric evaluation was performed in December 1999 by 
Pradeep Marballi, M.D.  He obtained history from the veteran 
and from information supplied by the veteran's 
representative.  The veteran reported significant 
dysfunction, such as sleep impairment, wakefulness, and 
flashbacks 2 to 3 times per day.  He had recurring dreams of 
his friends being killed and other combat situations.  He had 
panic symptoms and hyperventilation, especially when first 
awakening, and slept with a revolver.  He smelled blood when 
walking down the street and always looked behind him to see 
if anyone was following.  The veteran reported that he was 
totally isolated and that he had no hobbies.  He saw two 
friends twice per month and his stepdaughter cleaned his 
house.  He had no contact with his former wives or children.  
He had great difficulty controlling anger and rage and had 
problems with concentration due to intrusive thoughts and 
anger.  His two marriages failed because of constant 
fighting.  He had been unable to maintain employment since 
Vietnam.  He had had suicidal thoughts and auditory 
hallucinations in the past.  He had a decreased appetite, and 
decreased energy and motivation. 

Upon examination, the veteran was alert and oriented.  He 
appeared apathetic and had little facial expression.  He had 
difficulty responding to open-ended questions and was 
frequently distracted, forgetful, and confused when speaking.  
He exhibited significant circumstantiality of speech and 
thought.  He had significant deficits in sequencing his 
memory, as well as with concentration.  His mood was 
irritable and angry but affect was flat and apathetic.  
Judgment was impulsive and impaired.  The examiner found that 
the veteran had significant occupational, familial, and 
interpersonal deficits of functioning.  The veteran was 
diagnosed with severe PTSD and assigned a current GAF score 
of 38.

The veteran was again hospitalized for PTSD from May to June 
2000.  He readmitted himself with a report of worsening 
symptoms and concentration.  He lived alone and spent the day 
watching television and listening to the radio.  During the 
day, he only went out for dialysis.  He did not socialize 
except for one veteran friend.  He had suicidal thoughts, but 
no plans.  His physical disabilities were identified as 
hepatitis C, diabetes, chronic renal failure, hypertension, 
status post myocardial infarction, right below-the-knee leg 
amputation, and cirrhosis.  He was assigned a GAF score of 50 
at discharge. 

The record shows that the veteran was granted service 
connection for PTSD in a March 1999 rating decision and a 50 
percent evaluation was assigned effective from September 9, 
1998.  Subsequent rating decisions have confirmed and 
continued the 50 percent evaluation, with the exception of 
the assignment of temporary total evaluations due to 
hospitalization.

The veteran's PTSD has been assigned a schedular 50 percent 
evaluation pursuant to 38 C.F.R. § 4.130. Diagnostic Code 
9411 (2000).  Under the rating schedule, a 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).

Based upon the above evidence, the Board finds that the 
symptomatology associated with the veteran's PTSD has caused 
total occupational and social impairment; therefore, an 
evaluation of 100 percent is warranted.  The Board further 
finds that an evaluation of 100 percent is appropriate since 
the date of claim and that the veteran's symptoms, while 
worsening, have not changed to such a significant degree as 
to necessitate the assignment of staged ratings.

In support of its finding, the Board notes that the veteran 
was assigned a GAF score of 30-35 as early as September 1998, 
the date of his initial hospitalization.  At the most recent 
evaluation in December 1999, performed by Dr. Marballi, a GAF 
score of 38 was assigned.  These GAF scores, according to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), are representative of some impairment in reality testing 
or communication, or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.

Both VA examiners in January and June 1999 assigned a GAF 
score of 45, and the veteran was assigned a GAF score of 50 
when discharged from both of his psychiatric 
hospitalizations.  These scores represent serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  Accordingly, the Board finds that the 
collective GAF scores support a finding that the veteran is 
completely impaired due to his PTSD.

In addition, the veteran's subjective complaints and the 
objective findings support a finding of complete disability.  
The veteran is unable to maintain employment and apparently 
has no close personal or familial relationships.  He has been 
hospitalized two times for his PTSD.  His symptomatology is 
characterized by depression, anger, sleep impairment, 
nightmares, intrusive thoughts, and flashbacks.  Notably, he 
admitted to suicidal thoughts, paranoia, and auditory 
hallucinations.  The VA examiner in January 1999 described 
the veteran as only marginally functioning and Dr. Marballi 
observed significant circumstantiality of speech and thought, 
and impairment of memory, concentration, and judgment.  He 
found that the veteran had significant deficits in all areas.

Finally, the Board is cognizant that the veteran suffers from 
serious physical disabilities that also affect his level of 
functioning.  However, it should be noted that GAF scores are 
based exclusively on psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Impairment of functioning due to physical or 
environmental limitations is not considered in the assignment 
of GAF scores.  See DSM-IV.  Accordingly, the Board finds 
that the totality of the evidence supports a finding that the 
veteran is totally disabled due to his psychiatric disorder 
and the benefit sought on appeal is granted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 100 percent for PTSD is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

